Citation Nr: 0006023	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-22 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental condition 
for the purpose of obtaining VA outpatient dental treatment.

2.  Entitlement to a higher rating for left ear hearing loss, 
initially assigned a zero percent evaluation, effective from 
February 1991, and a 10 percent evaluation, effective from 
September 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

At the time of his separation from the military in July 1985, 
the veteran had more than 10 years of active duty service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1991 and later RO decisions that denied service 
connection for a GI (gastrointestinal) disorder, a back 
disorder, bone graft done site on the right hip, a jaw 
disability, a left eye disability, and a dental condition for 
the purpose of obtaining VA outpatient dental treatment; 
granted service connection for residuals of a head injury 
with fracture of the occipital bone, facial bone fracture, 
and scarring, and assigned a 10 percent rating for this 
condition; and granted service connection for left ear 
hearing loss and assigned a zero percent rating for this 
condition, effective from February 1991, and assigned a 
10 percent rating for this condition, effective from 
September 1997.  A December 1996 Board decision denied the 
claims for service connection for GI and back disorders as 
not well grounded, and denied an increased evaluation for 
residuals of a head injury with fracture of the occipital 
bone, facial bone fracture, and scarring.  In December 1996, 
the Board also remanded the other issues to the RO for 
additional development.

An August 1998 RO rating decision granted service connection 
for chronic pelvis pain secondary to iliac crest bone graft 
donor site, residuals of a fractured jaw, and hemiretinal 
vein occlusion of the left eye with ptosis. 

The August 1998 RO rating decision also denied service 
connection for right ear hearing loss and a written argument 
from the representative dated in October 1998 was accepted as 
a notice of disagreement with this determination.  The RO 
sent the veteran a supplemental statement of the case in 
October 1999 on this issue, but the veteran did not submit a 
substantive appeal on this matter in order to perfect the 
appeal as noted by the representative in the written argument 
dated in December 1999.  38 C.F.R. § 20.200 (1999).

The issues before the Board are listed on the first page of 
this decision.


FINDINGS OF FACT


1.  The veteran has not submitted competent (dental) evidence 
showing the presence of a compensable dental condition, or a 
dental condition due to trauma in service, or linking his 
current nearly edentulous state to an incident of service or 
to a service-connected disability.

2.  During a VA audiometric evaluation in April 1991, the 
veteran had an average pure tone threshold (at 1,000, 2,000, 
3,000, and 4,000 Hertz) of 75 decibels in the left ear with a 
44 percent speech recognition ability that equates to 
auditory level IX; the veteran is not totally deaf and the 
nonservice-connected right ear hearing loss is considered 
normal that equates to auditory level I.

3.  During a VA audiometric evaluation in September 1997, the 
veteran had an average pure tone threshold (at 1,000, 2,000, 
3,000, and 4,000 Hertz) of 94 decibels in the left ear with 
an 8 percent speech recognition ability that equates to 
auditory level XI; the veteran is not totally deaf and the 
nonservice-connected right ear hearing loss is considered 
normal that equates to auditory level I.






CONCLUSIONS OF LAW

1.  The claim for service connection for a dental condition 
for the purpose of obtaining VA outpatient treatment is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a higher rating for left ear hearing 
loss, initially assigned a zero percent evaluation, effective 
from February 1991, and a 10 percent evaluation, effective 
from September 1997, are not met.  38 U.S.C.A. §§ 1155, 1160 
(West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Codes 6100 and 
6101, Tables VI and VII, effective prior to June 10, 1999; 
4.85 and 4.86, Code 6100, Tables VI and VII, effective as of 
June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Dental Condition 
for the Purpose of Obtaining VA Outpatient Dental Treatment

The evidence indicates that the veteran is requesting service 
connection for a nearly edentulous state for the purpose of 
obtaining VA outpatient dental treatment.  A claim for 
service connection for a dental disorder raises a claim for 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 
(1993).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition provided 
that they apply for treatment within a certain time after 
service (Class II-eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from combat wound or other service trauma (Class II(a)-
eligibility); those who were prisoners of war (Classes II(b) 
and (c)); those whose dental condition is aggravating an 
associated service-connected disability (Class III or adjunct 
eligibility); those whose service-connected disabilities are 
rated as 100 percent disabling (Class IV-eligibility); those 
who are participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31 (Class V-eligibility); and those who 
have a dental condition that is complicating authorized 
treatment for a medical condition (Class VI-eligibility).  
38 U.S.C.A. § 1712(a)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 17.161 (1999).

The authority specifically applicable to service connection 
for dental conditions and governing eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. 
§ 1712(a)(1) (noted above); 38 C.F.R. §§ 3.381, 3.382, 17.161 
(noted above).  The significance of finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides perpetual dental treatment for the associated 
residuals-whereas other dental conditions related to service 
are typically subject to the limitations of one-time 
treatment and timely application after service.  38 C.F.R. 
§ 17.161.  


The provisions of 38 C.F.R. §§ 3.381 and 3.382 outline the 
general criteria for establishing service connection for a 
dental condition for purposes of outpatient dental treatment 
and the evidence needed to establish service connection for 
such a condition.  Generally, the furnishing of treatment or 
prosthesis for noncompensable dental conditions during 
service will not be considered per se as aggravation of a 
dental condition shown to have existed prior to entrance into 
active service.  38 C.F.R. § 3.381(b).  The provisions of 
38 C.F.R. § 3.381 were revised and the provisions of 
38 C.F.R. § 3.382 removed, effective as of June 8, 1999, to 
clarify requirements for service connection of dental 
conditions and provides that VA will consider certain dental 
conditions service-connected for treatment purposes if they 
are shown in service after a period of 180 days.  64 Fed. 
Reg. 30392-30393 (June 8, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for a dental condition for the purpose 
of obtaining VA outpatient dental treatment; that is, 
evidence which shows that this claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this case, the veteran must show the presence of a 
compensable service-connected dental condition or a dental 
condition due to trauma in service in order to well ground 
his claim for service connection for a dental condition for 
the purpose of obtaining outpatient dental treatment because 
the copy of his DD Form 214, Certificate of Discharge or 
Release from Active Duty, shows that he was provided dental 
care within 90 days of separation from service.  38 C.F.R. 
§ 17.161.

A review of the record shows that service connection is 
currently in effect for hemiretinal vein occlusion of the 
left eye with ptosis, rated 20 percent; residuals of head 
injury with fracture of the occipital bone, facial bone, and 
scarring, rated 10 percent; left ear hearing loss, rated 
10 percent; tinnitus, rated 10 percent; right pelvis pain 
secondary to iliac crest bone graft donor site, rated 
10 percent; and residuals of a fractured jaw, rated 
zero percent.

The service medical records indicate the veteran was 
hospitalized in January 1980 after being beaten in a bar in 
Germany.  Examination of his teeth during that 
hospitalization revealed malocclusion with retroagnathia and 
cross bite.  The diagnoses were occipital skull fracture; 
probable temporal bone fracture on the left with cerebral 
spinal fluid leak; probable left zygomatic fracture with 
possible right zygomatic fracture, both infraorbital rims 
were fractured; Lefort II versus Lefort III fracture; and 
guaiac positive tools on admission with stable hematocrit 
possibly secondary to gastritis.

Service documents do not show that the veteran underwent a 
dental examination at the time of his entry into service.  
Dental examinations conducted around July 1981 and March 1984 
show that teeth numbers 1, 2, 4, 12, 13, 14, 15, 16, 17, 18, 
19, 30, and 31 were missing.  The service dental records 
further show that he was treated for various dental 
conditions-including acute problems associated with his 
jaw fracture, but do not show that he had teeth extracted as 
a result of that trauma.  A notation in October 1980 shows 
that he underwent a Le Forte I osteotomy with a Le Forte II 
advancement and iliac crest graft to the pterygoid palate 
area during a period of hospitalization from May to June 
1980.  After fixation, the anterior teeth became mobile 
secondary to traumatic occlusion and treatment partials were 
fabricated.

The post-service evidence includes VA medical and dental 
reports of the veteran's treatment and evaluations in the 
1990's.  The more salient reports with regard to the 
veteran's claim for service connection for a dental condition 
for the purpose of obtaining VA outpatient dental treatment 
are discussed in the following paragraphs.


The veteran underwent a VA dental examination in May 1997.  
He gave a history of surgeries after having his face smashed 
in service, including to reposition his jaw.  He complained 
of broken teeth and that he could not eat well.  The 
diagnosis was much neglected mouth in need of extractions of 
hopeless teeth and reconstruction with full maxillary denture 
and a lower partial denture.  Teeth numbers 4, 6, 7, and 11 
in the maxilla were all hopeless and it was recommended that 
they be extracted and a complete upper denture made.  
Mandibular teeth numbers 20-28 and 32 were still remaining.  
It also was recommended that teeth numbers 20, 21, 28, and 32 
be removed and a lower partial denture fitted.

In April 1998, the veteran underwent another VA dental 
examination.  He complained of lower teeth that were loose.  
There were rampant caries of teeth numbers 3, 5, 6, 7, 20, 
28, and 29.  There were distal caries of tooth number 21.  
There was bleeding around mandibular and teeth.  The 
diagnosis was rampant caries in teeth numbers 3, 5, 6, 7, 20, 
28, and 29; distal caries associated with tooth number 21; 
class V caries in teeth numbers 22 and 27; and chronic 
periodontitis around the remaining natural dentition.

The veteran underwent a third VA dental examination in August 
1999.  It was found that he was nearly fully edentulous in 
the maxilla due to general neglect as well as in the mandible 
with retained roots as well as severe decay.  He was not 
wearing any prosthesis of either the maxilla or mandible and 
the only finding that the dentist could see that possibly 
would relate to a fracture is that the veteran still had a 
retruded maxillary situation.

In this case, there is no evidence of a compensable dental 
condition or dental condition due to trauma in service.  
While the service dental records show that the veteran had 
numerous missing teeth, those records do not show that they 
were removed in service or that the veteran sustained a 
dental condition due to trauma while in service.  Assuming 
for the sake of argument that his missing teeth shown in 
service were removed while in service, service connection 
would not be warranted for teeth numbers 14, 19, and 30 that 
are 3rd molars under the criteria of 38 C.F.R. § 3.382, 
effective prior to June 8, 1999, and the criteria of 
38 C.F.R. § 3.381, effective as of June 8, 1999.  Also, 
granting service connection for the other missing teeth would 
not result in a compensable evaluation for those teeth in 
order to make the veteran eligible for VA outpatient dental 
treatment for the reasons noted above.  Nor do the post-
service medical records reveal the presence of another dental 
condition, nearly fully missing and carious upper and lower 
teeth, until many years after service.  The dental records do 
not link the veteran's nearly fully edentulous state to an 
incident of service or to a service-connected disability, but 
they do, instead, link his dental conditions to general 
neglect of proper dental hygiene.  A claim for service 
connection for a dental condition is not well grounded where, 
as here, there is no medical evidence linking the claimed 
dental disorder to an incident of service or to a service-
connected disability.  Caluza, 7 Vet. App. 498.

The Board recognizes that the evidence shows that the veteran 
has a retruded maxillary condition due to his service-
connected jaw disorder, but this is not considered a dental 
condition.  Additionally, the veteran already is entitled to 
medical treatment for residuals of a service-connected 
disability involving the fracture in service.  38 U.S.C.A. 
§ 1710 (West 1991 & Supp. 1999).

The veteran's statements are to the effect that his current 
nearly edentulous state is due to trauma sustained in 
service, but, as a layman, he does not have the medical 
(dental) expertise or training to causally link his current 
missing teeth to trauma in service-particularly since there 
is contrary evidence of record indicating his current dental 
problems are due to factors not related to his service in the 
military.  Espiritu v. Derwinski, 2 Vet. App. 498 (1992).

In this case, there is no competent (dental) evidence showing 
a chronic compensable dental condition or a dental condition 
due to trauma in service, and there is no competent (dental) 
evidence linking any of the veteran's other current dental 
problems, first shown many years after service, to an 
incident of service or to a service-connected disability.  
Hence, the claim for service connection for a dental 
condition for the purposes of obtaining VA outpatient dental 
treatment is not plausible, and it is denied as not well 
grounded.


II.  Entitlement to a Higher Rating for Left Ear Hearing 
Loss, Initially Assigned a Zero Percent Evaluation, Effective 
from February 1991, and a 10 Percent Evaluation, Effective 
from September 1997

VA medical reports show that the veteran was seen and 
evaluated for various conditions in the 1990's.  The more 
salient medical reports with regard to his claim for a higher 
rating for the left ear hearing loss are discussed in the 
following paragraphs.

On a VA authorized audiological evaluation in April 1991, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT

55
60
90
95

Speech audiometry revealed speech recognition ability of 
44 percent in the left ear.  

The veteran and his wife testified at a hearing in March 
1997.  The testimony was to the effect that the veteran's 
left ear hearing loss was more severe than rated.

On a VA authorized audiological evaluation in September 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT

85
80
105
105

Speech audiometry revealed speech recognition ability of 
8 percent in the left ear.  It was noted that the veteran had 
mild sensorineural hearing loss in the right ear at 4,000 
Hertz; and that he had moderately severe left ear hearing 
loss at 250-500 Hertz, severe left ear hearing loss at 1,000-
2,000 Hertz, and profound left ear hearing loss at 3,000-
8,000 Hertz.

The veteran's claim for a higher rating for the left ear 
hearing loss is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
appellant is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The criteria for the evaluation of diseases of the ear and 
other sense organs, including hearing loss, were revised 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (May 11, 
1999).  When regulations are changed during the course of the 
veteran's appeal, the criteria that is to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Under the former rating criteria, evaluations of unilateral 
defective hearing ranged from noncompensable to 10 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 cycles per second.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule established 11 auditory acuity levels from level I 
for essentially normal acuity through level XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the non-service-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  38 U.S.C.A. § 1160(a); 38 
C.F.R. §§ 4.85, 4.87, Tables VI and VII, Codes 6100 to 6110, 
effective prior to June 10, 1999.

Under the revised criteria, evaluations of unilateral 
defective hearing range from noncompensable to 10 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 cycles per second.  To evaluate the 
degree of disability from defective hearing, the revised 
rating schedule establishes 11 auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the appellant does not have total deafness in both 
ears, the hearing acuity of the non-service-connected ear is 
considered to be normal.  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. § 4.85, 4.87, Tables VI and VII, Code 
6100, effective as of June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

At the April 1991 VA authorized audiological evaluation, the 
veteran had an average pure tone decibel loss (at 1,000, 
2,000, 3,000, and 4,000 Hertz) of 75 with a 44 percent 
recognition ability in the left ear that equates to auditory 
level IX under Table VI; and the right ear hearing is 
considered normal or auditory level I because the veteran is 
not totally deaf and service connection is not in effect for 
right ear hearing loss.  Auditory levels of IX and I combine 
to establish entitlement to a zero percent rating for the 
left ear hearing loss under Table VII, Code 6100, effective 
prior to or as of June 10, 1999.

At the September 1997 VA authorized audiological evaluation, 
the veteran had an average pure tone decibel loss (at 1,000, 
2,000, 3,000, and 4,000 Hertz) of 94 with an 8 percent 
recognition ability in the left ear that equates to auditory 
level XI under Table VI; and the right ear hearing auditory 
level is considered I for the reasons noted in the prior 
paragraph.  Auditory levels of XI and I combine to establish 
entitlement to a 10 percent rating for the left ear hearing 
loss under Table VII, Code 6101 under the criteria effective 
prior to June 10, 1999, and Code 6100 under the criteria 
effective as of June 10, 1999.

The veteran and his wife testified to the effect that the 
veteran's left ear hearing loss is more severe than rated, 
but there is no evidence showing entitlement to a rating of 
10 percent for the left ear hearing loss prior to the 
September 1997 VA audiological evaluation.  The zero percent 
rating assigned for the left ear hearing loss by the RO, 
effective from February 1991, and the 10 percent rating 
assigned, effective from September 1997 are correct.  Hence, 
the evidence does not support the assignment of higher 
ratings for the left ear hearing loss for a specific period 
or a "staged rating" at any time since the effective date 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for the left ear hearing loss and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for service connection for a dental condition, for 
the purpose of obtaining VA outpatient dental treatment, is 
denied as not well grounded.

A higher rating for left ear hearing loss, initially assigned 
a zero percent evaluation, effective from February 1991, and 
a 10 percent rating, effective from September 1997, is 
denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

